OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN



                                                April 19. 3039


Donorable John C. iiarburgcr
County Attorney, Fayette County
La Orange, Texas

Dear Sir:




     persons in rural area& or the ~~aaquisitiexi,
                                                ‘supply,
Uon~ John C. Yarburger, April 39, 1936, Page 2




     or bstallation   of eleatriaal or plxnubing epuip-
    ment  therein;

          (3) The furniohingof eleatrla mergy, wir-
     ing fa6flitles, electrical or pluabtig equipment,
     or services to suy other corpor8tiens organiced
     uuder this Act or to the members thereoS.w


           Seatlon 30 of the lot providesa

          aCoiporatlons fonuedherewder    shallpq   sn-
     nultll7# on or betore My tint. to the SeorMlary
     OS statq rlieeaBefeeo?~ea~llar8         ($l0)uld
     suah oorpoawaon8 ahall be arrcrrpt frtmrzl ofher
     0xas.M axe8 of mlmtrosror nnd or aaaurqr




          Artiale rirr, seotion a u Qeuded in ls2R
     sAll'ownspat%on taxes shallbe equal sndunlfknm




     eremption~ &a-e     aaumeratsd  iwluding camrehe~
     sohoole snd Xi Y. C. A%,) l l.*.and i&l la80 ex-
     aupting prepert7 frem tuefion ether thsn the pro-
     pert7aborementi0Wd     8hd.l bemxll  sndvel.d+*

          Art&ale U, SeMiion 9. sTbapropert7oi
     wanties, cities and Uwn&     ened -6 held only
     ior pnblio purpose!& Saab ss publie Duildillgs
     and the sites therefor. ltlreangtnes and the
     furniture thereof, and all prope+y us*     or
     intended for e%tinguishi~qst%re%   publla gounds
     anballotherproperf~dmofedar~uclhaty'fo
     the use and benefit of the publia shsll be exqt
Bon. John C. Marburger, April lO, 1938, Page 3




        from forced sale and from taxation. *            l l*

          In a cunf'aranae opinion of this department, dated
September 26, 1932, and addressed to the Honorable James V.
Allred, Attame- General, it WAS held that the club honn
of the Texas Federation of Wmans*-Clubs'in   Austin was mt
exempt from taxation by the state, city, mmty.anU    sabaol
dietriot, although the building was uoad partl7, though
not solely, for educational and aharltable purposes.   Ue
quote from that opinion:

            'Be it rsmembered that the Constitution does
        not exanptarqprop4rtyfraa    taxatl4n. InSea'
        R of Artule VIU Ln eqlre*s tem~, the oonatltu-
        tlon umloriE46 the Leglalafclre, by gon4r8l lue#
         to~~~~8~noertalnpropert78o~t
                                   wrtbsdlno~so4t~
             4plJing    this reuoningto the          QIIerrfioa St    h8ud -
~4 h a veb een
             ua a h le
                     to finda nylt8tuto*io h SndSest~ mn
iateutden 0x1 ths part or the logUlrtar4     ~44ifi44ll7      te
e%Qpt iron fu8tsen    the PIPJ. oleotalfa4at¶.4n     44rporatl4ne
lacoaperated unds~ Artdale  11IwI-b, ualesa it be !loetlen .a
th4r44t.(t#lmDt4d~b4vo), 4hiahprPVi&m     au -'1144444~
'toe of QfO.00, aud ~76 that they “Ohsll            be’wt        fra     &l
other    exol8e   taxe8 of   whatever      or a8turey
                                        klud               lw.6 exproa~
4 x a u p fio nl   .to exoioe tp48 ammat po68ibly b4 ~aon8tmea 80
u:,w      4ayw.d~valores1     taxes of the stat*   oount)i   or s43boox
cUs*iat*r          Tuoxemptionah8v4alwaynbeem 8ttiatl7 4040
d2IAOd.

             Vurden    ia on fbeper4on         4ldniag    4xempti4n
         from tax8t1onto dew17         p r o ve ito l l 0. lh -
         emptl.one
                 tr em   taufiea     mr e net tsvo r ea , ml& t& ii
         18~ allariry thm, shauldbe glV4n 4triatiMm-
         pretat%ctzP - 34xmalaat  and Pmt4atiVe Order of
         the Elks Vm- City of Sausteu, U S+K (ml) &S.

             =Ibemptioaa frm~ tamtirrn~melnderogat&oa
         not onl7 ot atereign  anthor*ity, but of aamoa
         rights l l .*.kieaptloar fr o m.
                                        taxation mwt b               e
         striotl7 oonstlu4dboth aeto th4m4ealu&0f
         the mtstqtes gantiag, and as ta the power of
         the Legislature Wetmat  thm*y   Jon48 Ve. VII-
         llane, 44 s*w, (38%) 130.              .

          Artiale ViM af the R4VMetI U*VU Statutes of Texas,
mg5,  as subsequeptily maended, emauerateeo list ot jwoperty,
whlah is exempt from taxation.    .It mlgtht pow&B17 be am&end-
Bon. JO~II C. garburger, April 181. l938~ Page 4




ed that the Fayette Electric Co-operative, Ina. comes vlth-
iu the cx&ption contained ln Section 4 thereof, which reads
in part:

            *Public Property--AI1 property, Whether real
       or personal, belonglug exaluslYelp to this State,                   -
       OF any political subdivision thereof l c cr..

           It 1s our opinion that wrporatlons     foneed uuder
the hIeotrla cooperative Corporation Act cauuot quaIlfy as
lpolitical subdlvl8lons* of the State, nor do the purposes
for which such aorporatlons may be orgaulzed, as ezmnerated
In Section 3 of the Act (quoted above) come rlthlu the defl-
ultlunof*pubIio      purposes~, rhiob ArtiolevII4    t34atlont
of the Tex44 Constitation. 1878 dam     44 opre~quldt4?4r
elAglbi.llt~ ior tax   exemptioatr

          In the 4444 of ,Texss Bnplo78r8~ I.a&awioe A84so*
tlon ~8. city of D8llw   (Dsller Coart of C1vl.l App44l*mp1~1
rrit Of error r4f~84d)'S &Se O&l) 614r if 488 o@ateaded thrf
ml4 Texas mp&o7eFs*            lmaurume    Assooiatl6~    ehbh      was 4reatea
b7theLe&$8l~txweum                  int4grl.paFtortb4w4m#4.tea-                   :    ~~
p en@ @ tio n   JAW*   e+    l @ wr lmea tsl   @ g ella 7*sud   88 a lm# -c mftia ed
to 4xmoptl4nfrml            tax4tion~the       Cit7ofDalla*     ti4abal-t
.cupresslj overruled this mateaWn.                 lle qwt4 frea fhe 4pe
 In that aase;



        aaldlaw, the state dldnot thsrebf 4lothe aueb
        agenoy with governmeatql furmtioas.    If.8 operabing
       'SunUs are~deriredfromthepurel7~laat4r7          8atof
        the mplo7er8 of labor, sad aot from the      ublia
        bevsnues levied aud eolleated by the %apefling                             _'..
        power OS C;otem+snt.
             ~Tsxee are leried b7 the state'rtnber ii.8 8emr-
         eig4 power on'the property-of    the oitl8eu for govsru-
         mental purposes oal7, aadao pprt of tlaemoim7 ,<rol-
         lected b7 defeadqt  ever beoomes public remmae*      It
         Is used to disahsrge the obligations lzmarred aud4r
         the'lnsumuae pollqieii issaed by It, to pay the o*er-
         sting expensea, and ii, at t&e eadof auy calendar
         year, there Is a surplus bsyond that required by the
         law to be maintained in order to vrlte 8'mn-sssess-
         able policy, such surplus Is dietrlbuted luthe fom
         of dIvIdenda to the subsariberq,    U&J correspond to
         the stochholders of a private wrporatlos*
          The wurt then referred to the above-quoted pro-
vision of dpticlc Tl,SC, Seation 4, H.C.S., and said:

           "This statute must be construed ln the light
     of the constitutional grant of power, and 1s and
     wasso construed by our Supreme Court in the aase
     of St. Edwards' College Y. horrls, R2 Tex. 1, 17
     6.1. 512, 3.xwhich it Is declared that, to bring
     property uithin this exemption - ** * l it Is be-
     llevcd that the omershlp   should be in the state
     or some of its nunlolpal subdivisions, and it may
     be that Its use would have to be'not only under
     their control but for a purpose for uhlch the
     state or 8ucIl muufalpal subdivisiOns are author-
     lwd to use property held by them for the bana-
     fit of the public *~'*

           We bqliave that the,~poeltion of da el4otrla    w-
operative oorporot%onorganiaed nnder bt+tie i52e-b RGfh;
18 &Ud8&34US  to that Of the Dmuranoe A4*04ipt~0a     l.a fihe
above aase, with  reSerence to t~8b~it~~     We 8444Fd$S4&7
r4ap4atfully    4dd84    that we aonaur l.4 Joau- eplaioa that
t&e Fayette Ioe&rSo 0o-Operative, Inam is embjeat fo -tax-
8tiOIl b$ the St&g      .oOUUtJt SohOOl aStti4t8,    4t4yI -%a
WhidA  it  4VZkS prOp4Ft7.




                                                                 ..”